Case 2:20-cv-04803-GW-AS Document 112-2 Filed 09/08/20 Page 1 of 2 Page ID #:184




                       EXHIBIT A
Case Case
     2:20-cv-04803-GW-AS   Document
           2:14-cv-10221 Document 52112-2  Filed 09/08/20
                                     Filed 01/15/20  Page Page
                                                          1 of 1 2PageID
                                                                   of 2 Page  ID #:185
                                                                         #: 1232



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

  IN RE: ETHICON, INC.
         PELVIC REPAIR SYSTEMS
         PRODUCT LIABILITY LITIGATION                                       2:12-md-2327

  --------------------------------------------------------------

  THIS DOCUMENT RELATES TO:

  Deborah G. Batson v. Ethicon, Inc., et al.               Case No. 2:14-cv-06455
  Debra Westerfield v. Ethicon, Inc., et al.               Case No. 2:14-cv-09748
  Donna Parks v. Ethicon, Inc., et al.                     Case No. 2:14-cv-10221


                                                  ORDER

          Pending before the court is Defendants’ Motion to Compel Dr. Daniel Elliott to

  Produce Compensation Records.1 Plaintiffs and Defendants fully briefed the issues, and a

  telephonic hearing was held on January 14, 2020. For the reasons discussed during the

  hearing, the court GRANTS Defendants’ Motion to Compel Dr. Daniel Elliott to Produce

  Compensation Records. It is so ORDERED.

          The Clerk is directed to provide a copy of this Order to counsel of record.

                                                   ENTERED: January 15, 2020




  1Batson v. Ethicon, Inc., et al., 2:14-cv-06455, (ECF No. 41); Westerfield v. Ethicon, Inc., 2:14-cv-09748,
  (ECF No. 42); Parks v. Ethicon, Inc., et al., 2:14-cv-10221, (ECF No. 33)
